Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This action is in reference to the communication filed on 13 JAN 2022.   
Claims 26, 36 are amended. 
Claims 26-45 are pending and examined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-31, 32-41, 43-45  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karlsson et al (US2010/0262455, hereinafter Karlsson), in view of  Collins et al (us 20080270223, hereinafter Collins), further in view of Ghate (US 20080255936 A1).

In reference to claim 26, 36
Karlsson teaches: A control system for controlling an online advertising campaign, the control system comprising:
at least one first processor configured to:
provide a feedback signal reflecting at least one real-time delivery metric associated with an advertising delivery goal for a current sampling period regarding one or more impressions of the online advertising campaign at an inventory unit of one or more inventory units, the at least one real-time delivery metric including one or more ad events associated with the one or more inventory units (at least [031]: “sensor 238 may be configured to obtain real-time data about one or more inventory units on which ads are delivered for campaign 230….may measure operating conditions of campaign 230, such as impression, click event…”)  ; and
generate a delivery reference signal particular to each of the one or more inventory units based on the feedback signal and configuration information for the online advertising campaign (at least [029-034]: at [029]: “master spread controller 220 may be configured to receive feedback from sensor 238 and generate reference signals...designed for particular unit actuators");
at least one second processor, associated with each inventory unit of the one or more inventory units, configured to compensate the feedback signal based on a day of the week and time of the day according to a moving sum of the feedback signal over a predetermined time interval, normalize the compensated feedback signal and the delivery reference signal based on an estimated gain value of the inventory unit and a control signal from a prior sampling period, compare the normalized compensated feedback signal to the normalized delivery reference signal for the inventory unit, and generate a campaign level control signal for the inventory unit based on the comparison (at least [035-039]: unit controller/day of the week compensator, is configured to calculate a control signal, at 038 a lookback window is used to normalize the feedback signal via moving average based on and then calculate a control signal, at [032] the reference volumes are compared in order to normalize the feedback signal/reference volume, and at [033] bid is adjusted or the modifier for the bid is adjusted based on the 
at least one third processor, associated with each inventory unit, configured to:
receive a [design parameters for delivery] (at least [025] "supervisory controller may be provided….adjustable design parameters set by a user... delivery requirements may include daily budget goals, daily impression goals…”, at [027] updated bid pricing may be sent to an actuator associated with the inventory unit)
receive, from a user via a graphical user interface, a selection of an optimization objective for the online advertising campaign as an optimization objective for the online advertising campaign (at least [025] supervisory controller 210 allows a user to set a "optimization objective" i.e. delivery requirements, which include budget goals, daily impression delivery goals, spread constraints...etc., at [047] those parameters are selected, by user, such that the objectives of  “spread control” and “budget smoothness” are met; at [022], ); 
calculate at least a final bid price based on the maximum impression bid price, the campaign level control signal received from the at least one second processor, and the optimization objective for the online advertising campaign selected by the user via the graphical user interface (at least [033-34] bid price is adjusted based on the modified control signal, and the bid allocation value and data from sensor). While Karlsson does teach a daily budget maximum se by a user (see 025), as well a user setting target spends for the campaign (see at least 025), as well as suggesting the use of a marketplace (see 005), it does not specifically teach a maximum impression bid price, wherein the target is a "cost per ad event", nor submitting the final bid to a market. 
Collins however, does teach: 
 Receive, a maximum impression bid price for the inventory unit of the online advertising campaign (at least [046-048, 060, 066]: constraints/parameters, including maximum bid price, are set by a user); 
submit, to an electronic market and based on the calculated final bid price, a bid on an impression at the inventory unit (at least [027, 044, 063]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include per-event pricing, as well as an electronic marketplace, as taught by Collins, in the bid calculations of Karlsson, because Collins teaches advertisement marketplaces are commonly used by advertisers to interact with the bidding process (see 027). Such marketplaces allow users to change listings, bidding strategies, as well as a view of historical results of such auctions (see 0027), and such information allows an advertiser to determine an optimal ad campaign strategy (see 0044), and determine a "desirable or optimal bid listing" (see 0046). The user's maximum bid price for an event is useful to optimize recommendations made to an advertiser as to the bidding strategy (see 0046), and further allows the user to receive more useful information in the form of a "recommendation regarding a course of action...including an immediate course of action" for a given time period (see 044). Further, Karlsson as cited above teaches wherein user set parameters are compared to actual collected ad events in order to formulate a bid for a given user, and as such it would have been obvious to include the per-event costs as taught by Collins.
The combination as cited discloses all the limitations above – and further, both references disclose a plurality of types of objectives that a user might set in managing a given campaign. However, the combination does not appear to explicitly disclose wherein a user chooses to optimize eCPM.  
Ghate however, does teach: 
Receive, from a user via a graphical user interface, a selection of an effective cost per thousand impressions (eCPM) as an optimization objective for the online advertising campaign to reduce average cost per impression over the course of the online advertising campaign (at least [fig 3 and related text] flowchart of user inputs for parameters; at [048] “In one implementation, the ad provider determines an advertisement campaign that generates the greatest revenue for the ad provider based on a cost per thousand impressions (CPM) associated with each advertisement campaign of the subset of the first plurality of advertisement campaigns, and an effective cost per thousand impressions (eCPM) associated with each of the second plurality of advertisement campaigns…”) 


In reference to claim 27, 37:
Karlsson teaches: wherein the at least one third processor is further configured to:
calculate a bid allocation based on the optimization objective, on [the user selected target], and on the campaign level control signal (at least [027, 030-33, 049]: control signals may be configured to modify ad delivery settings, including bid allocations, at 049, the reference volume and event volume are used to update the bid allocation components of control signal, ), as well as creation of a bid based on a bid allocation (at least [027, 033] “in addition to adjusting the bid allocation value, each unit actuator may...adjust the bid price value for the unit"). 
Karlsson does not teach wherein the user selects a maximum bid, nor wherein the bid is submitted. Collins however, does teach 
a maximum bid price (at least [046-048, 060, 066]: maximum bid price, are set by a user); 
submit the bid (at least [027, 044, 063]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include per-event pricing, as well as a bid submission, as taught by Collins, in the bid calculations of Karlsson, because Collins teaches advertisement marketplaces are commonly used by advertisers to interact with the bidding process (see 027). Such marketplaces allow users to change listings, bidding strategies, as well as a view of historical results of such auctions (see 0027), and such information allows an advertiser to determine an optimal ad campaign strategy (see 0044), and determine a "desirable or optimal bid listing" (see 0046). The user's maximum bid price for an event is useful to optimize recommendations made to an advertiser as to the bidding strategy (see 0046), and further allows the user to receive more useful information in the form of a "recommendation regarding a course of 

In reference to claim 28, 38:
Karlsson teaches: wherein the optimization objective is further selected from one of a reduced average cost per click, a reduced average cost per conversion, and a revenue smoothness objective, each of which is measured over the course of the online advertising campaign (at least [025] supervisory controller 210 allows a user to set a "optimization objective" i.e. delivery requirements, at [047] those parameters are selected, by user, such that the objective of “revenue smoothness controller 206” are satisfied)

In reference to claim 29,  39:
Karlsson teaches wherein the one or more ad events include  an ad click event (at least [031, 034], “advertising event…may be a number of…clicks…as detected by a sensor”).

In reference to claim 30, 40:
Karlsson teaches wherein the ad event includes an ad conversion event (at least [027, 034]: “advertising event…may be a number of…conversions…as detected by a sensor”). 

In reference to claim 31, 41:
Karlsson teaches wherein the at least one third processor is configured to calculate the performance value by multiplying the ad event rate and the received target set by a user (at least [034], control signals, which are used to adjust future advertisements based on performance as in 049, 051, may 
While Karlsson does teach the consideration of user-set values in the calculation of a performance value, it does not specifically teach wherein the user set value is a target cost per ad. Collins however, does teach including a target cost per ad event from a user (at least [068, 084-085], average CPC is a bidding parameter as in 068, 084-085, which may be modified by a user at 066-068). It would have been obvious to one of ordinary skill in the art to use the cost per ad event rate as taught by Collins as the user set target value as taught by Karlsson, because Collins teaches that including target or average CPC of an advertisement allows a user further flexibility in reviewing and comparing potential advertisements (see 084-085). By allowing users easy access to modify such parameters, users may “flexibly, dynamically, and efficiently manage large groups of advertisements” (see 003).

In reference to claim 33, 43:
Karlsson/Collins teaches all of the limitations above, with Karlsson further teaching the ability of a user to modify certain design parameters of the advertisement campaign (see at least 0025). Karlsson does not specifically teach an interface with which to modify given parameters/objectives. However, Collins teaches a graphical user interface further configured to allow configured to allow a user to input the maximum impression bid price [at least paragraphs 107-11, 068, figures 3-31 generally showing a variety of modifiable features in an interface, specifically 13 & 15]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the user interface as taught by Collins to execute the user set parameters in Karlsson, because Collins teaches that it is "desirable to provide a user interface and API to an advertisement campaign management system that allows users to flexibly, dynamically, and efficiently manage large groups of advertisements” (see 003). Collins further teaches that such interfaces provide the opportunity for a user to more efficiently manage and optimize advertisement campaigns (see 021, 027).



In reference to claim 34, 44:
Karlsson/Collins teaches all of the limitations above, with Karlsson further teaching the ability of a user to modify certain design parameters of the advertisement campaign (see at least 0025). Karlsson does not specifically teach an interface with which to modify given parameters/objectives, nor a maximum bid price. However, Collins teaches wherein the graphical user interface allows the user to specify the maximum impression bid price as to the entire online advertising campaign or as to just the inventory unit [at least figures 3, 5b, paragraphs 003, 021-3, 070-77 – can view advertisement preferences or information by ad or by campaign]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the user interface as taught by Collins to execute the user set parameters in Karlsson, because Collins teaches that it is "desirable to provide a user interface and API to an advertisement campaign management system that allows users to flexibly, dynamically, and efficiently manage large groups of advertisements” (see 003). Collins further teaches that such interfaces provide the opportunity for a user to more efficiently manage and optimize advertisement campaigns (see 021, 027).

In reference to claim 35, 45:
Karlsson/Collins teaches all of the limitations above, with Karlsson further display/manipulation of budgetary concerns (see at least 019). Karlsson does not specifically teach an interface with which to view multiple cost concerns of a campaign. However, Collins teaches wherein the graphical user interface displays to the user cost information associated with the advertising campaign, the cost information including at least one of an agency commission fee, an external data fee, a management fee, or an internal data fee associated with bidding on impressions at the inventory unit [at least figures 3-4, 5a-b, 6, 7, 8a-b, 9].
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the user interface as taught by Collins to execute the user set parameters in Karlsson, because Collins teaches that it is "desirable to provide a user interface and API to an advertisement campaign .  
Claims 32, 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karlsson in view of  Collins in view of Ghate further in view of Heilig et al (US 20100114716, hereinafter Heilig).

In reference to claim 32, 42: 
Karlsson/Collins/Ghate teaches all the limitations above, with Collins teaching a maximum bid price (see [046-048, 060, 066]), however, it does not specifically teach comparing a maximum bid price to a performance value.  Heilig however, does teach: wherein to calculate a final bid price, determine which is less between the maximum impression bid price and the performance value for the inventory unit (at least [014, determining a “value” for the impression includes comparing impression against one or more impressions to determine “value” of the impression) and; calculate the final bid price based on the lesser of the maximum impression bid price and the performance value for the inventory unit (at least [014], "generating an actual bid includes generating the actual bid based on the comparison”, [047-9, 054-5]: actual “bid” is made based on "revenue that advertising exchange 110 will make from each bid rather than the initial value of the candidate bids, see also [076]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the comparison between maximum bid and value of the impression, as taught by Heilig in the bid creation of Karlsson/Collins, because Heilig teaches that a pre-computed bid, i.e. a maximum bid, does not “accurately reflect the true value of the bid, resulting in sub optimal performance by forcing the buyer to overpay on some bids” (see 006). By providing or determining an actual “value” of the impression, the advertiser is able to appropriately bid on impressions that are most likely to result in revenue.

Response to Arguments
Applicant’s arguments as filed on 13 JAN 2022 have been fully considered. 
Applicant’s filing of a terminal disclaimer has negated the rejection for double patenting. As such the rejection is withdrawn. 
Applicant’s remarks regarding the prior art rejection appear largely directed at the newly amended limitations regarding eCPM. Examiner notes the updated rejection including Ghate. In view of the new grounds of rejection, Applicant’s remaining remarks are found unpersuasive. 
Conclusion
Examiner notes that while not currently cited, Flake et al (US 20080103898 A1, hereinafter Flake) discloses various means of optimizing advertising campaigns. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter H. Choi can be reached on 469-295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622